                                          Case 5:20-cv-06107-LHK Document 23 Filed 02/18/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12     RICARDO M. PRADO,                                   Case No. 20-CV-06107-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           CASE MANAGEMENT ORDER
                                  14             v.

                                  15     USCB, INC.,
                                  16                    Defendant.

                                  17
                                              On February 17, 2021, the parties filed a Joint Case Management Statement. ECF No. 22.
                                  18   The Court continues the February 24, 2021 Case Management Conference to May 26, 2021 at
                                  19   2:00 p.m. The parties shall file their joint case management statement by May 19, 2021.

                                  20          On November 25, 2020, the Court referred the parties to a settlement conference with
                                       United States Magistrate Judge Susan van Keulen with a completion deadline of March 1, 2021.
                                  21   However, the parties have not scheduled their settlement conference as of February 18, 2021. The
                                       Court is disappointed that the parties have failed to schedule their settlement conference when less
                                  22   than two weeks remain before the deadline. The Court extends the deadline for a settlement
                                  23   conference to April 15, 2021 and directs the parties to contact Judge van Keulen’s Courtroom
                                       Deputy to schedule a settlement conference.
                                  24
                                               In their Joint Case Management Statement, the parties state that “[n]o discovery has been
                                  25   taken to date.” Id. at 3. The Court is disappointed that the parties have failed to serve discovery for
                                       months.
                                  26
                                  27          In their Joint Case Management Statement, the parties request with no explanation
                                                                                         1
                                  28
                                       Case No. 20-CV-06107-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-06107-LHK Document 23 Filed 02/18/21 Page 2 of 2




                                       different dates from the dates previously set by the Court. Id. at 4. Based on the parties’ lack of
                                   1   diligence in litigating this case as discussed above, the Court DENIES the parties’ request to
                                   2   amend the case schedule. Accordingly, the case schedule remains as set in the November 25, 2020
                                       Case Management Order. ECF No. 19. The Court reproduces the schedule below for the
                                   3   convenience of the parties.

                                   4     Scheduled Event                                          Date
                                   5     Last Day to Amend Pleadings/Add Parties                  December 22, 2020

                                   6     Magistrate Judge Settlement Conference Deadline          April 15, 2021
                                         Deadline to File Stipulation of Dismissal or Joint       April 22, 2021
                                   7
                                         Settlement Status Report
                                   8     Opening Expert Reports                                   May 17, 2021
                                   9     Further Case Management Conference                       May 26, 2021 at 2:00 p.m.

                                  10     Rebuttal Expert Reports                                  June 7, 2021
                                         Close of Fact and Expert Discovery                       June 28, 2021
                                  11
                                         Last Day to File Dispositive Motions                     July 19, 2021
                                  12     (one per side in the entire case)
Northern District of California
 United States District Court




                                  13     Hearing on Dispositive Motions                           September 2, 2021 at 1:30 p.m.

                                  14     Final Pretrial Conference                                November 4, 2021 at 1:30 p.m.
                                         Jury Trial                                               November 22, 2021 at 9:00 a.m.
                                  15
                                         Length of Trial                                          2 days
                                  16
                                  17          If the parties continue to miss deadlines and fail to comply with Court orders, this Court
                                       may stay the case and administratively close the case file.
                                  18
                                  19   IT IS SO ORDERED.
                                  20
                                  21   Dated: February 18, 2021
                                  22                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  23                                                   United States District Judge
                                  24
                                  25
                                  26
                                  27
                                                                                        2
                                  28
                                       Case No. 20-CV-06107-LHK
                                       CASE MANAGEMENT ORDER
